Citation Nr: 1502533	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-05 059	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for back pain due to spinal trouble.  

2.  Entitlement to service connection for neck pain due to spinal trouble.  

3.  Entitlement to service connection for numbness in the arms and fingers due to spinal trouble.  

4.  Entitlement to a rating in excess of 10 percent prior to April 19, 2010, for a major depressive disorder, chronic, with insomnia; in excess of 50 percent on and after April 19, 2010; and in excess of 70 percent on and after September 25, 2013.  

5.  Entitlement to a rating in excess of 30 percent for migraine headaches prior to April 5, 2010, and in excess of 50 percent on and after April 5, 2010.  

6.  Entitlement to a rating in excess of 30 percent for a history of endometriosis, postoperative residuals of a laparoscopy, subtotal hysterectomy and cervix removal.  

7.  Entitlement to a rating in excess of 10 percent for hypertension.  

8.  Entitlement to a rating in excess of 0 percent for gastritis with duodenitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on the basis of rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Notice is taken that the Veteran previously requested hearings before the RO and the Board, but she withdrew her request for an RO hearing in a signed, written statement of June 2014.  In December 2014, the Board sought clarification from of the Veteran as to her request for a Board hearing, and in signed, written reply from her appointed representative, received by the Board later in December 2014, it was indicated that the appellant did not wish to appear at a Board hearing. 


FINDING OF FACT

On January 7, 2015, prior to the promulgation of a decision in this appeal, the Board received a signed, written statement from the appellant that she was withdrawing from appellate consideration the issues herein on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the entirety of this appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Board on January 7, 2015, received a signed, written statement from the appellant wherein she expressed satisfaction with the RO actions taken to date, as well as all further appeals on her behalf.  In light of the Veteran's withdrawal all pending issues on appeal in this matter, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.


                                                                              (CONTINUED ON NEXT PAGE)


ORDER

The appeal in its entirety is dismissed.




		
                                                MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


